ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                          )
                                                     )
Parsons Corporation                                  )   ASBCA No. 59387
                                                     )
Under Contract No. FA8903-06-D-85 l 6, et al.        )

APPEARANCES FOR THE APPELLANT:                           Kevin J. Slattum, Esq.
                                                         Mary E. Buxton, Esq.
                                                          Pillsbury Winthrop Shaw Pittman LLP
                                                          Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                          E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Lawrence S. Rabyne, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Arlington Heights, IL

                                ORDER OF DISMISSAL

       This case has settled. Accordingly, pursuant to the request of the parties in their
"Joint Motion to Dismiss with Prejudice," dated 27 May 2016, this case is hereby
DISMISSED WITH PREJUDICE.

       Dated: 3 June 2016



                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59387, Appeal of Parsons
Corporation, rendered in conformance with the Board's Charter.

       Dated:
                                                                                                I
                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals